Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B, drawn to claims 1-12, 20-23, and 26-29 in the reply filed on November 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 22, 23, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2021/0007778 to Shoham, U.S. Patent Pub. No. 2021/0093457 to Hodrinksy et al., and U.S. Patent No. 10,442,182 to Varanasi et al. disclose a method for growing a spinal implant in situ, using a surgical additive-manufacturing system including a dispensing component, positioning the dispensing component adjacent an exterior surface of a first patient vertebra, maneuvering the dispensing component, and depositing, by the dispensing component, printing material and yielding the spinal implant and anchors grown in situ. The prior art fails to teach or disclose, however, in a second positioning step, the dispensing component adjacent the vertebrae, outside of the interbody space, and maneuvering, in a second applying step, the dispensing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2021/0007778 to Shoham in view of U.S. Patent Pub. No. 2021/0093457 to Hodrinksy et al. 
As to Claim 20, Shoham discloses a method for growing a spinal implant in situ, using a surgical additive-manufacturing system (1) having a dispensing component [0014-0015]. The method comprises positioning, in a positioning step, the dispensing component (12, [0070]) adjacent an exterior surface of a first patient vertebra (system capable of use with intervertebral implants described in [0070]), maneuvering, in an applying step, the dispensing component [0078, 0081] and depositing, by the 
As to Claim 21, Shoham discloses a method wherein the additive-manufacturing system comprises a robotic subsystem (1) and a controller apparatus (21) having a processor and a non-transitory computer-readable medium storing in-situ-growing instructions [0069], and the method further comprises the controller apparatus, by the processor executing the in-situ- growing instructions, controlling the robotic subsystem [0072-0074] to perform the positioning and applying steps [0081-0084]. 
As to Claims 20, 21, and 29, Shoham discloses the claimed invention except for including a first anchor set in an exterior surface of a first patient vertebra, printing material to connect the first anchor to a second anchor set in an exterior surface of the second vertebra, connecting the first anchor to the second anchor, anchoring the first and second anchors mechanically to the first and second vertebra.
Hodrinsky discloses a method of growing a spinal implant [0009] including a first anchor set in an exterior surface of a first patient vertebra (described in [0063], Figs. 14A, 14B), printing material to connect the first anchor to a second anchor set in an exterior surface of the second vertebra [0047, 0063], connecting the first anchor to the second anchor ([0063], Figs. 14A, 14B), anchoring the first and second anchors mechanically to the first and second vertebra ([0063], Figs. 14A, 14B) in order to provide stability to the implant and prevent any unwanted migration [0063].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for growing a spinal implant in situ of Shoham with the vertebral anchor modification of Hodrinsky in order to provide stability to the implant and prevent any unwanted migration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775